Name: Commission Regulation (EEC) No 2965/87 of 29 September 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 10 . 87 Official Journal of the European Communities No L 281 / 5 COMMISSION REGULATION (EEC) No 2965 / 87 of 29 September 1987 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200787 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid ( 3 ); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3972 / 86 of 22 December 1986 on food-aid management (*), and in particular Article 6 ( 1 ) ( c) thereof, Whereas Council Regulation (EEC) No 1420 / 87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972 / 86 on food-aid policy and food-aid management ( 2 ) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; HAS ADOPTED THIS REGULATION: Article 1 Milk products shall be mobilized in the Community , as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200 / 87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 335 tonnes of butteroil ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1987 . For the Commission Frans ANDRIESSEN Vice President 0 ) OJ No L 370 , 30 . 12 , 1986 , p . 1 and corrigendum OJ No L 42 , 12 . 2 . 1987 , p . 54 . ( 3 ) OJ No L 204 , 25 . 7 . 1987 , p. 1 .( 2 ) OJ No L 136 , 26 . 5 . 1987 , p. 1 . No L 281 / 6 Official Journal of the European Communities 3 . 10 . 87 ANNEX I LOT A 1 . Operation No: 820 / 87 0 )  Commission Decision of 15 April 1987 2 . Programme: 1986 3 . Recipient : WFP 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Pakistan 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ) ( 14 ): to be manufactured from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex 1.3 ) 8 . Total quantity: 320 tonnes 9 . Number of lots : 1 10 . Packaging and marking: 5 kilograms see Annex 1.3 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging: 'ACTION No 820 / 87 / PAKISTAN / 0245100 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI" 11 . Method of mobilization : buying of butter from Onilait : ONILAIT (Office National Interprofessionnel du Lait et des produits laitiers ), 2 , rue Saint Charles , F  75740 Paris Cedex 15 , Tel .: ( 1 )  575 62 60 Telex 200 745 Telefax : 45792849 . The addresses of the places of stocking are mentioned in Annex II . Price of sale determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply: free at port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c ) deadline for the supply : \ 22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 as stipulated by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 73 . 10 . 87 Official Journal of the European Communities LOT B 1 . Operation No: 819 / 87 (*)  Commission Decision of 15 April 1987 2 . Programme: 1986 3 . Recipient : WFP 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : China 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): to be manufactured from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex I.3 ) 8 . Total quantity : 120 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( 9 ): see Annex I.3 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : 'ACTION No 819 / 87 / CHINA / 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / SHANGHAI' 11 . Method of mobilization : buying of butter from Onilait : ONILAIT (Office National Interprofessionnel du Lait et des produits laitiers ), 2 , rue Saint-Charles , F-75740 Paris Cedex 15 , Tel .: ( 1 ) 575 62 60 , Telex 200 745 , Telefax 45792849 The addresses of the places of stocking are mentioned in Annex II . Price of sale determined in accordance with Article 2 of Regulation (EEC) No 2315 / 76 . 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 December 1987 to 15 January 1988 18 . Deadline for the supply : 27 February 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 December 1987 to 15 January 1988 (c) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as stipulated by Regulation (EEC) No 2727 / 87 (OJ No 261 , 11 . 9 . 1987 ) 3 . 10 . 87No L 281 / 8 Official Journal of the European Communities LOT C 1 . Operation No: 821 / 87 (')  Commission Decision of 15 April 1987 2 . Programme: 1986 3 . Recipient : WFP 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Cuba 6 . Product to be mobilized: Butteroil 7 . Characteristics and quality of the goods ( z ) ( 6 ) ( 7 ) ( 10 ): to be manufactured from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex 1.3 ) 8 . Total quantity: 600 tonnes 9 . Number of lots : 1 10 . Packaging and marking: 20 kilograms see Annex I.3 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging: 'ACTION N ° 821 / 87 / CUBA / 0270200 / BUTTEROIL / DONDACION DE LA COMUNIDAD ECONOMICA EUROPEA / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / HAVANA' 11 . Method of mobilization : buying of butter from VIB : Voedselvoorzieningsin-en verkoopbureau (VIB), Burg . Kessenplein 3 , 6431 KM Hoensbroek , Tel . 045.222020 , Telex 56396 The addresses of the places of stocking are mentioned in Annex II . Price of sale determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply: free at port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awatded at the port of shipment stage : 23 November to 7 December 1987 (c) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , a l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as stipulated by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 3 . 10 . 87 Official Journal of the European Communities No L 281 / 9 LOT D 1 . Operation No: 818 / 87 (*)  Commission Decision of 15 April 1987 2 . Programme: 1986 3 . Recipient: WFP 4. Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 / 87 , 16 April 1987 5 . Place or country of destination : China 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): to be manufactured from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex I.3 ) 8 . Total quantity : 50 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( 9 ): see Annex 1.3 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : 'ACTION No 818 / 87 / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' 11 . Method of mobilization : buying of butter , from the OBEA: (Office Beige de l'Economie et de l'Agriculture ), rue de TrÃ ¨ves 82 , B-1040 Bruxelles , Tel . 230 17 40 , Telex 24 076 The addresses of the places of stocking are given in Annex II . Price of sale determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply: free at port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 December 1987 to 15 January 1988 18 . Deadline for the supply : 27 February 1988 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as stipulated by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 10 Official Journal of the European Communities 3 . 10 . 87 LOT E 1 . Operation No: 817 / 87 ( J )  Commission Decision of 15 April 1987 2 . Programme: 1986 3 . Recipient : WFP 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities OJ No C 103 of 16 April 1987 5 . Place or country of destination : China 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): to be manufactured from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex I.3 ) 8 . Total quantity: 50 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( 9 ): see Annex 1.3 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging: 'ACTION No 817 / 87 / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / SHANGHAI'. 11 . Method of mobilization: buying of butter form the OBEA : OBEA (Office Beige de l'Economie et de l'Agriculture ), rue de TrÃ ¨ves 82 , B-1040 Bruxelles , Tel . 2301740  Telex 24076 The addresses of the places of stocking are given in Annex II . Price of sale determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply : free at port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and, if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 1 to 15 November 1987 18 . Deadline for the supply : 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as stipulated by Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 113 . 10 . 87 Official Journal of the European Communities LOTS F ( 1 )  F (2 ) 1 . Operation No: 847 / 87 (')  Commission Decision of 30 July 1987 2 . Programme: 1987 3 . Recipient : India 4 . Representative of the recipient ( 3 ): Embassy of India , ChausÃ ©e de Vleurgat 217 , 1050 Bruxelles , att . Mr. Banerijee , Counsellor ; Tel : 640 91 40  Telex : 22 510 INDEMB B 5 . Place or country of destination : India 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ) ( 10 ): to be manufactured from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex I.3 ) Entry into intervention stock after 1 March 1987 8 . Total quantity: 1 000 tonnes 9 . Number of lots : 2 : 500 tonnes Bombay (F 1 ), 500 tonnes Calcutta (F 2 ) 10 . Packaging and marking: 5 kilograms , in containers of 20 feet ( u ), see Annex I.3.3 &amp; 4 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging: 'ACTION No 847 / 87 / BOMBAY resp . CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD AID PROGRAMME OF THE EUROPEAN COMMUNITIES ' 11 . Method of mobilization: buying of butter from the BALM : Bundesanstalt fur Landwirtschaftliche marktordning (BALM), Adickesallee 40 , D-6000 Frankfurt /Main , Tel . 1 56 40 , Telex 04 11 727 12 . Stage of supply : free at port of landing  unloaded 13 . Port of shipment :  14 . Port of landing specified by the recipient:  15 . Port of landing: Bombay, Calcutta respectively 16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 November 1987 18 . Deadline for the supply : 10 December 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c ) deadline for the supply : 31 December 1987 22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as stipulated by Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 12 Official Journal of the European Communities 3 . 10 , 87 LOT G 1 . Operation No: 287 / 87 (')  Commission Decision of 19 March 2 . Programme: 1987 3 . Recipient : Euronaid  Oxfam B 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities OJ No C 103 of 16 April 1987 5 . Place or country of destination : Algeria 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to be manufactured from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex I.3 ) 8 . Total quantity: 30 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kilograms ( 12 ) ( 13 ), see Annex 1.3.3 &amp; 4 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : 'ACTION No 287 / 87 / ALGERIA / OXFAM B / 70805 / TINDOUF VIA ALGER / POUR DISTRIBUTION GRATUITE' 11 . Method of mobilization : buying of butter from the OBEA : OBEA (Office Beige de 1'Economie et de l'Agriculture ), rue de TrÃ ¨ves 82 , B-1040 Bruxelles , Tel . 230 17 40 , Telex 24 076 The addresses of the places of stocking are given in Annex II . Price of sale determined in accordance with Article 2 of Regulation (EEC) No 2315 / 76 12 . Stage of supply: free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and, if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1987 18 . Deadline for the supply : 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 as stipulated by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 3 . 10 . 87 Official Journal of the European Communities No L 281 / 13 LOT H 1 . Operation No: 288 / 87 ( v)  Commission Decision of 19 March 1987 2 . Programme: 1987 3 , Recipient : Euronaid  WCC 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities OJ No C 103 of 16 April 1987 5 . Place or country of destination : Algeria 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to be manufactured from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex I.3 ) 8 . Total quantity: 90 tonnes 9 . Number of lots : 1 10 . Packaging and marking: 5 kilograms ( 12 ) ( 13 ) see Annex I.3.3 &amp; 4 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : 'ACTION No 288 / 87 / ALGERIA / WCC / 70703 / TINDOUF VIA ALGER / POUR DISTRI ­ BUTION GRATUITE' 11 . Method of mobilization : buying of butter from the OBEA: OBEA (Office Beige de l'Economie et de l'Agriculture ), rue de TrÃ ¨ves 82 , B-1040 Bruxelles , Tel . 230 17 40  Telex 24 076 The addresses of the places of stocking are given in Annex II . Price of sale determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply: free at port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and, if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon (b ) period for making the goods available at the port of shipment 23 November to 7 December 1987 (c) deadline for the supply :  22 . Amount of the tendering security: 20 ECU /tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as stipulated by Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 14 Official Journal of the European Communities 3 . 10 . 87 LOT I 1 . Operation No: 868 / 87 ( J )  Commission Decision of 15 April 1987 2 . Programme: 1986 3 . Recipient : World Food Programme, Via delle Terme di Caracalla , 00100 Rome , Telex 626675 WFP 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Bhutan 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods : to manufacture from intervention butter (OJ No C 216 , ' 14 . 8 . 1987 , Annex 1.3 ) 8 . Total quantity: 10 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kilograms see Annex 1.3.3.1 &amp; 1 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : 'ACTION No 868 / 87 / BHUTAN 0211501 / ACTION OF THE WORLD FOOD PROGRAMME / PHUNTSHOLING IN TRANSIT TO BHUTAN' 11 . Method of mobilization : buying of butter from : Agriculture House , Kildare Street , Dublin 2 , Tel . 78 90 11 , Telex 24 280 or 25 118 The addresses of places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 12 . Stage of supply: delivered to port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and, if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders: 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as stipulated by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 3 . 10 . 87 Official Journal of the European Communities No L 281 / 15 LOT K 1 . Operation No: 837 / 87 0 )  Commission Decision of 15 April 1987 2 . Programme: 1986 3 . Recipient : WEP 4 . Representative of the recipient : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : PDR Yemen 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): to manufacture from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex 1.3 ) 8 . Total quantity: 20 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kilograms see Annex I.3 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : 'ACTION No 837 / 87 / PDR YEMEN / 0304200 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 11 . Method of mobilization : buying of butter from : Agriculture House , Kildare Street , Dublin 2 , Tel . 78 90 11 , Telex 24 280 or 25 118 The addresses of places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and, if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 November 1987 18 . Deadline for the supply : 31 December 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 ( c ) deadline for the supply : 22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 16 Official Journal of the European Communities 3 . 10 . 87 LOT L 1 . Operation No: 722 / 87 0 )  Commission Decision of 19 March 1987 2 . Programme: 1987 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): cf OJ No C 103 of 16 April 1987 5 . Place or country of destination: Pakistan 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacture from intervention butter (OJ No C 216 , 14 . 8 . 1987 , Annex I.3 ) 8 . Total quantity: 45 tonnes 9 . Number of lots : 1 10 . Packaging and marking: 5 kilograms see Annex I.3 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging: 'ACTION No 722 / 87 / PAKISTAN / WVB 75325 / KARACHI / FOR FREE DISTRIBUTION' 11 . Method of mobilization : buying of butter from : Agriculture House , Kildare Street , Dublin 2 , Tel . 78 90 11 , Telex 24 280 or 25 118 The addresses of places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 12 . Stage of supply: delivered to port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and, if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 December 1987 18 . Deadline for the supply: 15 February 1988 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 December 1987 (c) deadline for the supply:  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as fixed in Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 3 . 10 . 87 Official Journal of the European Communities No L 281 / 17 Notes : (!) The operation number is to be quoted in all correspondence . ( 2 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been gone beyond . ( 3 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 4 ) In order not to overload the telex , tenderers are requested to provide , before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 , (4 ) ( a ) of Regulation (EEC ) No 2200 / 87 has been lodged , preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32 ,  236 10 97 ,  235 01 30 ,  236 20 05 . ( 5 ) Regulation (EEC) No 2330 / 87 (OJ No L 210 , 1 . 8 . 1987 ) is applicable as regards the export refund and , where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation ist that referred to in point 25 of this Annex . ( 6 ) Veterinary certificate issued by an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . ( 7 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a health certificate . ( 8 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a certificate of origin . ( 9 ) In new bunged metal drums , coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kg ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 10 ) Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin . ( n ) The commodities shall be supplied in containers which fully meet the sanitary standard and which will have no harmful effect on the dairy products . The containers used for transporting fish , fertilizer or other hazardous chemicals are not accepted . The supplier is responsible for the delivery of the containers up to the port of destination terminal but not for the unloading of the commodities . In case of commodities delivered port of loading , by application of Article 9 (4 ) of Regulation (EEC ) No 2200 / 87 , the containers will be forwarded by the recipient to the supplier in order to be loaded by the supplier and transported from the factory to the port , loaded on the ship by the latter . ( 12 ) To be delivered on standard pallets  40 cartons per pallet  wrapped in plastic shrinked cover . ( 13 ) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BY , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam . ( 14 ) The successful tenderer will transmit to the recipients' representatives on delivery a certificate in English stating that the skimmed-milk powder contains no lard . No L 281 / 18 Official Journal of the European Communities 3 . 10 . 87 ANEXO II  BILAGII ANHANG II Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXE II  ALLEGA TO II  BIJLAGE II ANEXOII Numero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde ( t ) Menge ( t ) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid ( t ) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem (D ( 2 ) ( 3 ) ( 4 ) A 820 / 87 140 000 kg Stef Limoges 45 , rue Louis Broglie zone industrielle nord b.p. 1502 F-87020 Limoges Cedex 250 400 kg Stef BÃ ©rigueux zone industrielle de Boulazac F-24750 BÃ ©rigueux B 819 / 87 146 000 kg Stef Brive zone industrielle de Beauregard F-19100 Brive-la-Gaillarde C 821 / 87 324 150 kg Vriesveem Utrecht BV Veilingstraat 2 NL-Utrecht 28 375 kg H.M. de Jong Koel- en Vrieshuis BV Schoudermantel 47 NL-Bunnik 175 000 kg Diepvriesveem Leek BV Kalkoven 15 NL-Leek 98 450 kg Fa . van Dieren en ter Velde Diepvriesveem" Nijverheidsstraat 9 NL-Wolvega 106 025 kg 732 000 kg Vrieshuis Beyer BV Noordeinde 9 NL-Meppel D 818 / 87 61 000 kg Aveve Belgische Boerenbond Klerkenstraat 92-94 B-8151 Houthulst (Klerken ) E 817 / 87 61 000 kg Aveve Belgische Boerenbond Klerkenstraat 92-94 B-8151 Houthulst (Klerken ) G 287 / 87 15 150 kg Benmar pvba Groot Veerle 15 B-2168 Brecht 21 450 kg 36 600 kg Aveve Belgische Boerenbond Klerkenstraat 92-94 B-8151 Houthulst (Klerken ) H 288 / 87 109 800 kg Benmar pvba Groot Veerle 15 B-2168 Brecht F ( 1 ) 847 / 87 305 000 kg Hamburger KÃ ¼hlhaus HovestraÃ e 72 2000 Hamburg 28 305 000 kg Markt- und KÃ ¼hlhallen HammerbrookstraÃ e 90 2000 Hamburg 1 No L 281 / 193 . 10 . 87 Official Journal of the European Communities ( 1 ) ( 2 ) ( 3 ) (4 ) F ( 2 ) 847 / 87 305 000 kg Transit KÃ ¼hlhausges . mbH Niederlassung Khalthoff Betrieb Dorsten Bochumer StraÃ e 100 4270 Dorsten 305 000 kg Vereinigung Rheinischer Molkereien WestparkstraÃ e 130 4150 Krefeld I 868 / 87 12 500 kg Jenkinson's Cold Store , Crossagalla Industrial Estate , Limerick K 837 / 87 25 000 kg Jenkinson's Cold Store , Crossagalla Industrial Estate , Limerick L 721 / 87 56 250 kg Jenkinson's Cold Store , Crossagalla Industrial Estate , Limerick